Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4 and 6 are currently under examination, wherein claims 1 and 6 have been amended an in applicant’s amendment filed on January 18, 2022. Original claim 5 has been cancelled by the applicant in the same amendment. The non-elected Invention II, Claims 7-12, and the non-elected Invention III, Claims 13-15, have been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-6 under 35 U.S.C. 103 as stated in the Office action dated October 26, 2021 are maintained as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dierkes et al. (US Pub. 2006/0131770 A1).
	With respect to claims 1, 3 and 4, Dierkes et al. (‘770 A1) discloses a 3D printing kit comprising a first fluid including polyacrylic acid particles as a binder in an aqueous 
	With respect to claims 2 and 6, Dierkes et al. (‘770 A1) does not specify the latex particle weight content range in the first fluid, the carbon black particle weight content range in the second fluid and the metal particle size range as claimed, at least suggesting wide ranges can be used as desired (e.g. up to about 60%, up to about 60% and up to about 300 µm respectively) which would include the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I.




Response to Arguments
4.	The applicant’s arguments filed on January 18, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Dierkes et al. (‘770 A1) cannot satisfy both the claimed elements. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. The examiner notes that Dierkes et al. (‘770 A1) does disclose that preferably, graphite, carbon black and/or metal particles, in particular silver particles, are used as electric conductive substances (paragraph [0038) indicating clearly both carbon black and metal particles can be included in the kit. The rejection as stated in the Office action dated October 26, 2021 is proper and therefore maintained.
Second, the applicant argues that Dierkes et al. (‘770 A1) does not disclose the binder fluid as claimed. In response, the examiner notes that the slip disclosed by Dierkes et al. (‘770 A1) in paragraph [0104] would satisfy the fluid as disclosed by Dierkes et al. (‘770 A1) in paragraph [0021] and the binder fluid as claimed. Dierkes et al. (‘770 A1) further discloses that at least one electrically conductive substance is mixed with a fluid (paragraph [0039]), indicating clearly that both carbon black and metal particles can be mixed with a fluid.
Third, the applicant argues that Dierkes et al. (‘770 A1) does not teach all the elements in the manner asserted in the claimed kit. In response, see examiner’s responses to applicant’s arguments above. Dierkes et al. (‘770 A1) meets all the limitations in the claimed kit.

Conclusion
5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/9/2022